Citation Nr: 0115224	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than October 8, 
1996 for an award of service connection for residuals of a 
right eye injury. 

2.  Entitlement to an effective date earlier than October 8, 
1996 for an award of service connection for post-traumatic 
seizure disorder. 

3.  Entitlement to service connection for a bilateral foot 
disorder.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active service from March 1982 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The Board notes 
that the veteran originally filed this action in October 1996 
in Massachusetts, but it was later transferred to the RO in 
San Juan.

The veteran failed to appear for his scheduled June 2000 
hearing at the RO.  He received notice of the hearing in 
April 2000, over two months before the scheduled hearing 
date.  The veteran has provided no explanation for his 
absence, and it is therefore presumed the veteran no longer 
desires a personal hearing.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into laws the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act (VCAA) of 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2096-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

By way of background, the veteran contends that the effective 
date for the grant of service connection for his right eye 
injury and for his post-traumatic seizure disorder should be 
the day after discharge from service in May 1992 as opposed 
to October 8, 1996, which is the date that the RO assigned.  
The record reveals that on October 8, 1996, a VA contact 
office in Worcester, MA received a claim from the veteran for 
entitlement to service connection for a right eye injury and 
post-traumatic seizure disorder.  In an October 1997 
decision, the San Juan, Puerto Rico  VA regional office, to 
whose geographic jurisdiction the veteran moved in 1997, 
granted service connection for a right eye injury and post-
traumatic seizure disorder.  In addition, this RO assigned a 
30 percent disability rating for the right eye injury and a 
20 percent disability rating for the post-traumatic seizure 
disorder and assigned October 8, 1996 (the date the veteran's 
claim was received) as the effective date for both.  The 
veteran timely appealed the RO's assignment of the effective 
dates.  

In a November 1997 written statement, the veteran asserts 
that he originally filed his claims for service connection 
for these two disorders immediately after his discharge from 
service in 1992, but he never received a reply from VA.  He 
elsewhere indicated that he filed claims for service 
connection for these two disorders again in 1994 and never 
received a reply.  Therefore, he argues that the effective 
date for both disorders should be the day after he was 
discharged from service. 

The veteran also maintains that service connection is 
warranted for a bilateral foot disorder.  With respect to his 
left foot, he specifically relates that he underwent surgery 
during service on two separate occasions.  As a result, he 
contends that his current bilateral foot disorder developed 
as a result of service.

After reviewing the evidence, the Board must remand this case 
for the following development.  There appear to be additional 
relevant records that have not been obtained.  For example, 
the veteran contends in his March 2000 substantive appeal 
that he filed his original claims for entitlement to service 
connection for a right eye injury and post-traumatic seizure 
disorder in May 1992 at Fort Jackson, South Carolina.  In his 
November 1997 written statement, the veteran generally 
contends that he filed the claims in 1992 and 1994, but he 
does not specifically indicate where he filed them.  
Therefore, the veteran should also be asked to provide 
specific information with respect to where and when he filed 
his claims for these disorders in 1992 and 1994.  Then, the 
RO should attempt to locate any relevant records based on the 
veteran's response.  In this regard, the RO should indicate 
whether there are provisions for receipt of VA claims at the 
separation center in Ft. Jackson and how those claims are 
processed.  Likewise, since the veteran's 1996 claim was 
submitted to a VA contact office in Worcester, MA, that 
office should be contacted and asked to verify whether it 
possesses any records relating to the veteran dated prior to 
October 1996.  Moreover, at that time, the veteran was 
apparently living at a Veterans shelter.  This location 
should also be contacted to ascertain whether it has any 
records relating to the veteran prior to October 1996.  

Regarding the veteran's feet, it is observed that a VA 
physician, who examined the veteran's feet in September 1997, 
reported that the veteran underwent a bunionectomy of the 
left foot in 1983 and 1986, which would have been during 
service.  X-rays of the veteran's foot, in fact, showed post 
surgical changes.  As the claims file is currently 
constituted, it can not be determined when this surgery took 
place.  This is because the veteran's service medical records 
are not associated with the file, and there are no post 
service medical records dated prior to 1996 in the file.  It 
is observed that the veteran's service personnel records are 
in the file, and there is actually a hand written note 
indicating that the service medical records had been 
received.  Nevertheless, since the veteran's service medical 
records are not in the file, it is obvious additional 
development will have to take place.   

Further, in the event service medical records are obtained 
which show foot surgery, or post service records dated 
shortly after service showing such surgery, a current 
examination of the veteran's feet would be in order to 
ascertain the current residuals, if any, from this surgery.  

Under the circumstances described above, and in order to 
afford the veteran due process and insure that the record 
before the Board is complete, this case is REMANDED to the RO 
for the following action:

1.  The RO should contact the Worcester, 
MA VA Contact Office, and the Worcester 
Veterans Shelter to ascertain whether 
these locations have any records relating 
to the veteran dated prior to October 
1996.  Copies of any such records as may 
exist should be associated with the 
claims file.  Further, the RO should 
attempt to obtain and associate with the 
file, any records of the veteran's 
treatment at the Boston, VA Medical 
Center and/or the Worcester, VA 
outpatient clinic dated prior to October 
1996.  

2.  The RO should address the veteran's 
contention that he submitted a claim for 
VA benefits at the separation point at 
Ft. Jackson, South Carolina, to include 
documenting whether there are procedures 
for doing so, and the manner by which any 
such claims are processed.  

3.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for the disabilities 
at issue.  This should include the 
specific date (month and year) and 
location of any in-service treatment of 
his feet.  The RO should also request 
that the veteran indicate in writing at 
which ROs and when in 1992 and 1994 he 
filed his service connection claims for a 
right eye injury and post-traumatic 
seizure disorder.  After obtaining any 
necessary consent, the RO should request 
copies of any records described by the 
veteran that have not already been 
obtained.  

4.  The RO should also contact the NPRC 
in St. Louis, Missouri and request any 
service medical records on file regarding 
the veteran.  If the service medical 
records are not available, the RO should 
request an explanation from the NPRC.

5.  If the RO obtains service medical 
records showing foot complaints or 
treatment, or records dated shortly after 
service from which such treatment may be 
inferred, the veteran should be scheduled 
for a VA examination with respect to his 
feet.  The appellant's claims folder must 
be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate tests 
and/or studies should be conducted.  
Following the examination, the examiner 
must offer an opinion as to the medical 
probability that any currently diagnosed 
bilateral foot disorder is related to the 
veteran's military service.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to any issue as may then remain on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


